[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 9741
The defendant moves, under General Statutes § 52-225a (a), for a reduction in economic damages, awarded by a jury verdict, because of collateral source payments. On July 31, 2000, the court held an evidentiary hearing, pursuant to § 52-225a (b), and finds facts as follows.
On May 4, 2000, the jury returned a verdict in this motor vehicle negligence action awarding the plaintiff $1,404 in economic damages and $500 in noneconomic damages. The plaintiff was a state employee whose medical bills were paid by insurance in full. These bills pertained to treatment she received from the date of the accident, November 27, 1996, to January 20, 1997, the date the jury determined her treatment ended with respect to the injuries caused by the accident. The jury's award of $1,404 corresponds precisely to these medical bills.
The insurance premiums paid by the plaintiff or on her behalf were $89.54 per pay period. The pay period is every two weeks. The plaintiff's health care insurance contract was renewable annually. The insurance contract year, which encompassed the accident date of November 27, 1996, began on July 1, 1996. The payments of premiums, however, necessary to acquire coverage beginning July 1, 1996, commenced with the May 24, 1996 pay period.
Subsections 52-225a (a) and (c) require the court to reduce an award of economic damages resulting from personal injury by the amount of collateral source payments, such as health insurance payments, less the cost expended to secure these payments, such as insurance premiums. In this case, the court holds that all premiums paid during the contract year covering the accident date of November 27, 1996, must be subtracted from the collateral source payments. There was no evidence adduced that the plaintiff's health insurance plan was renewable for any lesser period or fraction of one year. In order to secure coverage she had to renew the contract by making premium payments commencing May 24, 1996. Twenty-six pay periods times $89.54 per period yields a total cost to secure coverage of $2,328.04. CT Page 9742
Because the cost of securing insurance coverage, $2,328.04 exceeds the collateral source payments, $1,404, no deduction for collateral source applies.
  ___________________ J. Sferrazza, J.